
	
		IB
		Union Calendar No. 222
		111th CONGRESS
		1st Session
		H. R. 2190
		[Report No.
		  111–381]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 30, 2009
			Ms. Schakowsky (for
			 herself, Mr. Berman,
			 Mr. Carnahan,
			 Mr. Ellison,
			 Ms. DeLauro,
			 Mr. Grijalva,
			 Mr. Farr, Mr. Hare, Ms.
			 Hirono, Ms. Lee of
			 California, Mr. Moran of
			 Virginia, Mrs. Napolitano,
			 Mr. Pallone,
			 Mr. Sestak,
			 Ms. Woolsey,
			 Ms. Watson,
			 Ms. Norton,
			 Mr. Blumenauer, and
			 Mr. Price of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			December 16, 2009
			Additional sponsors: Mr.
			 Smith of Washington, Ms.
			 DeGette, Mr. Kucinich,
			 Mr. Cohen,
			 Mr. Rothman of New Jersey,
			 Mr. Johnson of Georgia,
			 Ms. Tsongas,
			 Mr. Doggett,
			 Mr. Hall of New York,
			 Ms. Speier,
			 Mrs. Capps,
			 Ms. Baldwin,
			 Mr. Filner,
			 Mr. Payne,
			 Ms. Eshoo,
			 Mr. Miller of North Carolina,
			 Mr. Holt, Ms. Shea-Porter, Mr.
			 Delahunt, Mr. Hinchey,
			 Mr. Honda,
			 Mr. Connolly of Virginia,
			 Ms. McCollum,
			 Mr. Courtney,
			 Mr. Wexler,
			 Mr. George Miller of California,
			 Mr. Walz, Mr. Hodes,
			 Mr. Lipinski, Mr. Massa,
			 Ms. Slaughter, Mr. Inslee,
			 Ms. Berkley, 
		
		
			December 16, 2009
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 30, 2009
		
		
			
		
		A BILL
		To amend the Toxic Substances Control Act
		  to phase out the use of mercury in the manufacture of chlorine and caustic
		  soda, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Pollution Reduction
			 Act.
		2.FindingsCongress finds that—
			(1)mercury and mercury
			 compounds are highly toxic to humans, ecosystems, and wildlife;
			(2)as many as 10 percent of
			 women in the United States of childbearing age have mercury in their
			 bloodstreams at a level that could pose risks to their unborn babies, and
			 hundreds of thousands of children born annually in the United States are at
			 risk of neurological problems relating to mercury exposure in utero;
			(3)the most significant
			 source of mercury exposure to people in the United States is ingestion of
			 mercury-contaminated fish;
			(4)the long-term solution to
			 mercury pollution is to minimize global mercury use and releases of mercury to
			 eventually achieve reduced contamination levels in the environment, rather than
			 reducing fish consumption, since uncontaminated fish represents a critical and
			 healthy source of nutrition for people worldwide;
			(5)mercury pollution is a
			 transboundary pollutant that—
				(A)is deposited locally,
			 regionally, and globally; and
				(B)affects bodies of water
			 near industrial areas, such as the Great Lakes, as well as bodies of water in
			 remote areas, such as the Arctic Circle;
				(6)of the approximately 30
			 plants in the United States that produce chlorine, only 7 use the obsolete
			 mercury cell chlor-alkali process, and 4 have not yet committed
			 to phasing out mercury use;
			(7)(A)less than 5 percent of
			 the total quantity of chlorine and caustic soda produced in the United States
			 comes from the chlor-alkali plants described in paragraph (6) that use the
			 mercury cell chlor-alkali process;
				(B)cost-effective
			 alternatives are available and in use in the remaining 95 percent of chlorine
			 and caustic soda production; and
				(C)other countries,
			 including Japan, have already banned the mercury cell chlor-alkali
			 process;
				(8)the chlor-alkali industry
			 acknowledges that—
				(A)mercury can contaminate
			 products manufactured at mercury cell facilities; and
				(B)the use of some of those
			 products results in the direct and indirect release of mercury;
				(9)despite those quantities
			 of mercury known to have been used or to be in use, neither the chlor-alkali
			 industry nor the Environmental Protection Agency is able—
				(A)to adequately account for
			 the disposition of the mercury used at those facilities; or
				(B)to accurately estimate
			 current mercury emissions; and
				(10)it is critically
			 important that the United States work aggressively toward the minimization of
			 supply, demand, and releases of mercury, both domestically and
			 internationally.
			3.Statement of
			 policyCongress declares that
			 the United States should develop policies and programs that will—
			(1)reduce mercury use and
			 emissions within the United States;
			(2)reduce mercury releases
			 from the reservoir of mercury currently in use or circulation within the United
			 States; and
			(3)reduce exposures to
			 mercury, particularly exposures of women of childbearing age and young
			 children.
			4.Use of mercury in
			 chlorine and caustic soda manufacturing
			(a)In
			 generalTitle I of the Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) is amended by inserting after section 6 the following:
				
					6A.Use of mercury in
				chlorine and caustic soda manufacturing
						(a)Definition of
				chlor-alkali facilityIn this section, the term
				chlor-alkali facility means a facility used for the manufacture
				of chlorine or caustic soda using a mercury cell process.
						(b)Prohibition
							(1)In
				generalExcept as otherwise
				provided in this subsection, it shall be unlawful to manufacture chlorine or
				caustic soda using mercury cells at any facility in the United States.
							(2)NoticeThe
				owner or operator of any existing chlor-alkali facility shall notify the
				Administrator no later than June 30, 2012, whether it will—
								(A)replace its chlor-alkali
				facility with a new manufacturing facility that does not use mercury; or
								(B)cease operations.
								(3)ClosureA
				chlor-alkali facility for which a closure notice is filed under paragraph
				(2)(B) shall cease manufacturing chlorine or caustic soda using mercury cells
				no later than June 30, 2013.
							(4)ReplacementA
				chlor-alkali facility for which a replacement notice is filed under paragraph
				(2)(A) may continue to manufacture chlorine or caustic soda using mercury cells
				until all of the permitting, financing, engineering, and construction of a
				non-mercury replacement facility is complete, or June 30, 2015, whichever is
				earlier.
							(c)Export
				banEffective on the date of the enactment of this section, the
				export of any elemental mercury or the sale of elemental mercury for purposes
				of export, including compounds and mixtures containing elemental mercury, by
				the owner or operator of a chlor-alkali facility is prohibited.
						(d)Savings
				provisionNothing in this section affects the ability of the
				owner or operator of any chlor-alkali facility to store elemental mercury in
				accordance with section 5(g)(2) of the Mercury Export Ban Act of 2008 (42
				U.S.C.
				6939f).
						.
			(b)Conforming
			 amendments(1)The table of contents of
			 the Toxic Substances Control Act (15 U.S.C. 2601 note) is amended by inserting
			 after the item relating to section 6 the following:
					
						
							Sec. 6A. Use of mercury in chlorine and caustic
				soda
				manufacturing.
						
						.
				(2)Paragraphs (1) and (2) of
			 section 15 of such Act are each amended by striking or 6 and
			 inserting , 6 or 6A .
				
	
		December 16, 2009
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
